BARKDULL, Judge.
The appellant herein, City of Miami, a devisee under the will of the decedent, seeks review of an order of the county judges’ court voiding certain charitable bequests in the decedent’s will, pursuant to the provisions of § 731.19, Fla.Stat, F.S.A. We affirm.
The sole question raised by the appellant is whether the appellees, Edla Leaver and Shirley Giesche, had sufficient interest in the real property located in the State of Florida to entitle them to set aside the bequest of the appellant, pursuant to the terms of § 731.19, Fla.Stat., F.S.A.
Implicit in the probate judge’s order, voiding those charitable bequests conveying real property situated in the State of Florida to certain charitable organizations, is the finding that the appellees had sufficient interest in said real property to entitle them to set aside the bequests, pursuant to § 731.19, Fla.Stat., F.S.A. Thus, the question before us is whether or not there was substantial, competent evidence to support that conclusion. See: In re Zimmerman’s Estate, Fla.1956, 84 So.2d 560; In re Winslow’s Estate, Fla.App.1962, 147 So.2d 613.
 A careful study and consideration of the record on appeal reveals substantial, competent evidence to support the findings of the probate judge and that he has properly applied the legal effect of such-evidence. Therefore, as it is well-settled that the findings of a probate judge, under such circumstances, will not be disturbed [see: In re Eberhardt’s Estate, Fla.1952, 60 So.2d 271; In re Pearson’s Estate, Fla.App.1965, 170 So.2d 601], the order appealed from his hereby affirmed.
Affirmed.